Citation Nr: 0033013	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
arthralgia of the left knee, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for post traumatic 
arthralgia of the right knee, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The appellant had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) assigned a 10 percent 
disability evaluation for intermittent hydroarthrosis of the 
knees.  

When the case was remanded by the Board for further 
evidentiary development in March 2000, a claim of service 
connection for a back disability as secondary to his service 
connected bilateral knee disability was referred to the RO 
for appropriate action.  However, as yet, there has been no 
adjudication of that claim.  This matter is again referred to 
the RO for adjudication.  

Subsequently, and following VA joint examination in June 
2000, a July 2000 rating action, assigned separate ratings 
for each knee and recharacterized the description of the knee 
disabilities as post traumatic arthralgia.  A 20 percent 
rating was assigned for the left knee disorder and 10 percent 
for the right knee disorder.  

The case has now been returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  The veteran's post traumatic arthralgia of the left knee 
is manifested by not more than moderate instability.   

2.  The veteran's post traumatic arthralgia of the left knee 
is also manifested by additional functional impairment due to 
arthritis and pain.  

3.  The veteran's post traumatic arthralgia of the right knee 
is manifested by not more than mild instability.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for post traumatic 
arthralgia of the left knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 
5257 (2000).  

2.  A separate rating of 10 percent for arthritis and 
functional impairment from pain, due to post traumatic 
arthralgia of the left knee is granted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5330-
5260-5261 (2000).  

3.  A rating in excess of 10 percent post traumatic 
arthralgia of the right knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 
5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On VA examination in 1969 X-rays revealed no abnormality in 
the veteran's knees.  

During VA hospitalization in October 1969 it was noted that 
the veteran was working as a truck driver.  

On VA examination in 1974 the veteran had full range of 
motion and no significant instability of the knees.  X-rays 
revealed no abnormalities of his knees.  

On private clinical examination in December 1974 the veteran 
had mild genu valgum (confirmed by X-ray) and full range of 
motion of the left knee but no effusion.  His left knee 
ligaments were intact and McMurray's test was negative.  The 
diagnosis was chondromalacia of the left patella.  

An October 1984 progress note from Dr. P. L. Folmar, Jr. 
indicates that there was fluctuance of the veteran's left 
knee with obvious subpatellar fluid and fullness in the 
popliteal space.  That joint appeared to be stable.  Left 
knee X-rays were normal.  The diagnoses included post 
traumatic effusion of the left knee, probable osteoarthritis.  

When hospitalized at the Baptist Medical Center in January 
1985, low back pathology was documented and the veteran had 
radicular symptomatology.  A lumbosacral corset was ordered 
for him.  There was no muscular atrophy or weakness of the 
lower extemities.  

On VA examination of the veteran's joints in August 1996 the 
veteran related that his knees had been twisted out of place 
when he was blown off a personnel carrier that had hit a land 
mine.  He stated that in 1969 to 1970, he had had fluid 
drained from his left knee twice a week for several months 
but eventually the left knee had stopped collecting fluid.  
He indicated that his knees gave him more problems since he 
had become more sedentary.  He did not take any medication 
for his knees and indicated that he was 69 inches in height 
and weighted 196 pounds.  

On examination the veteran walked with a slight limp using no 
appliance or assistance favoring the left knee.  There was 
very slight infra patella fullness which was sensitive to the 
touch but there was no deformity.  He had pain on lateral 
motion but no other abnormality, e.g., atrophy, malunion, 
loose motion, non-union, subluxation or instability, was 
noted.  Flexion was to 138 degrees in the right knee and to 
128 degrees in the left.  Extension was full to 180 degrees 
in each knee.  

X-rays revealed that the knees appeared normal, bilaterally, 
without evidence of degenerative change or fracture.  The 
diagnosis was osteoarthritis of the left knee but there was 
no diagnosis for the right knee.

VA outpatient treatment (VAOPT) records from 1996 to 1999 
reflect treatment for multiple disabilities, including the 
left knee but primarily for psychiatric disability and heart 
disease.  A March 1998 outpatient treatment report from the 
VA Rheumatology Clinic noted findings of laxity of the 
patellae and the left lateral collateral ligament.  Magnetic 
resonance imaging (MRI) in June 1998 of the veteran's left 
knee revealed a small amount of joint effusion, minimal 
degenerative changes, and mild thinning of the patellar 
cartilage lateral facets.  No definite menisceal tear was 
identified and the anterior and posterior cruciate ligaments 
as well as the medial and lateral collateral ligaments were 
grossly intact.  In December 1998 it was indicated that the 
veteran had mild laxity in the right knee and mild to 
moderate laxity in the left knee with collateral ligament 
tenderness.  There was positive patella laxity.  The 
impression was degenerative joint diagnosis (DJD) 
(osteoarthritis).  He was to continue taking physical 
therapy.  In January 2000 it was indicated that he usually 
walked with the assistance of a cane  

On VA orthopedic examination in June 2000 the veteran 
reported that due to an inservice injury his legs had been 
either broken or his knees had been put out of socket.  His 
knee joints had been reduced and he had been hospitalized for 
a week in Japan and then sent to a stateside hospital.  He 
indicated that his knees had bothered him since then and were 
now getting worse the older he got.  In the past, he had had 
his knees drained periodically and had had some injections of 
medication.  He had been given braces for his knees.  He had 
more pain in his left knee than in his right.  

The veteran complained of pain, weakness, stiffness, 
swelling, instability, giving away, locking, fatigability, 
and lack of endurance but he denied heat and redness.  He 
took Motrin four times a day.  He had periods of flare up 
after sitting or shopping for too long.  He used a cane all 
the time.  He was a truck driver until 1995 when he retired.  
He was 69 inches in height and weighed 198 pounds.  

On examination knee motion stopped when pain began.  There 
was objective evidence of painful motion as well as 
instability, weakness, abnormal movement, and guarding of 
movement.  There was no edema, effusion, tenderness, redness 
or heat.  He limped even when using a cane.  He did not use 
knee braces.  He had no unusual shoe wear pattern.  Flexion 
was to 118 degrees in the right knee and to 103 degrees in 
the left knee.  Extension was to minus three (-3) degrees in 
each knee.  Knee stability was good.  The diagnosis was post 
traumatic arthralgia of the both knees with loss of function 
due to pain.  

The examiner stated that there was functional loss due to 
weakness, excessive fatigability, incoordination and pain on 
movement.  Pain could significantly limit functional ability 
or motion during use with acute flare-ups of disability and 
of additional range of motion loss due to weakened movement, 
excess fatigability and incoordination.  In the examiner's 
opinion this would be moderate. 

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, DC 5018 intermittent hydrarthosis is 
rated as degenerative arthritis.  Degenerative arthritis, and 
traumatic arthritis, are rated as degenerative arthritis 
under 38 C.F.R. § 4.71a, DC's 5003 and 5019, and require 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, 
functional loss and the impact of pain upon the disability 
must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

Symptomatic residuals of removal of a semilunar cartilage 
warrants a 10 percent ratings.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Analysis

Left knee

The July 2000 rating action which assigned a 20 percent 
rating for the service-connected left knee disorder, did so 
on the basis that there was moderate impairment of the left 
knee, particularly of the ligaments, under DC 5257.  

The Board agrees that there is not more than moderate 
ligamentous laxity of the left knee, even though the findings 
on VA examination in June 2000 were conflicting with respect 
to any knee instability.    

However, there remains for consideration whether a separate 
compensable rating is warranted on the basis of arthritis and 
functional loss from pain in the left knee.  In this regard, 
the June 1998 MRI documented the presence of arthritis in the 
left knee.  While the June 2000 examination found a 
noncompensable degree of limitation of motion in the left 
knee, the opinion of the VA examiner in June 2000 was that 
there was additional functional limitation due to pain, 
fatigability, weakness, and incoordination on motion during 
use with acute flare-ups.  

Accordingly, and favorably resolving all doubt, it is the 
judgment of the Board that a separate compensable rating of 
10 percent is warranted for functional impairment of the left 
knee from arthritis and pain, under DCs 5003 and 5260 - 5261.  

Right knee

Unlike the left knee, arthritis has never been documented in 
the veteran's right knee.  While he does have some 
instability of the right knee, it is not shown by the record 
to be more than moderate in degree.  While the diagnosis on 
VA examination in June 2000 was that there was functional 
loss due to post traumatic arthralgia of each knee, the 
degree of functional impairment in the right knee is not 
shown to be of such severity to warrant a disability 
evaluation in excess of the current 10 percent rating in 
effect.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that except as noted above, the preponderance of the evidence 
is against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.   


ORDER

An increased rating for post traumatic arthralgia of the left 
knee, currently rated 20 percent disabling (due to 
instability) is denied.  

A separate rating of 10 percent for arthritis and functional 
limitation from pain is granted.  

An increased rating for post traumatic arthralgia of the 
right knee is denied. 



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

